DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach an electric motor of an aircraft, the electric motor comprising: a stator; a rotor disposed around the stator and configured to receive electric current from a power source, the rotor operatively coupled with an aircraft propeller, the rotor configured to rotate around the stator to rotate the aircraft propeller and propel an aircraft; and a heat pipe assembly coupled with one or more of the stator or the rotor, the heat pipe assembly including plural connected interior chamber walls having porous wick linings along the walls, an insulating layer coupled with at least one of the interior chamber walls on a side of the at least one interior chamber wall that is opposite of the porous wick lining of the at least one interior chamber wall, and an interior chamber disposed inside and sealed by the interior chamber walls, wherein the porous wick linings of the interior chamber walls are configured to hold a liquid phase of a working fluid in the interior chamber, wherein the insulating layer of the at least one interior chamber wall is directly against the one or more of the stator or the rotor such that heat from the one or more of the stator or the rotor vaporizes the working fluid in the porous wick lining of the at least one interior chamber wall and the working fluid condenses at or within the porous wick lining of at least one other interior chamber wall to cool the one or more of the stator or the rotor.
Claims 2-7 are allowable for their dependency on claim 1. 

RE claim 8, the prior-art does not teach an aircraft motor comprising: a rotor configured to rotate around a stator and to rotate an electrically driven propeller of an aircraft, the rotor including conductive coils through which electric current is conducted to rotate the rotor around the stator; and a heat pipe assembly engaged with the conductive coils of the rotor, the heat pipe assembly including plural connected interior chamber walls having porous wick linings along the interior chamber walls, the interior chamber walls forming and sealing an interior chamber, the porous wick linings of the interior chamber walls configured to hold a liquid phase of a working fluid in the interior chamber, wherein at least one of the interior chamber walls is configured to be positioned such that heat from the conductive coils of the rotor at least partially vaporizes the working fluid in the porous wick lining of at least one interior chamber wall and the working fluid condenses at or within the porous wick lining of at least one other interior chamber wall to cool the conductive coils.
Claims 9-12 are allowable for their dependency on claim 8. 

RE claim 13, the prior-art does not teach an electric aircraft motor comprising: conductive windings configured to receive electric current to rotate a rotor around a stator; and plural heat pipe assemblies configured to be disposed directly against the conductive windings to cool the conductive windings, each of the heat pipe assemblies wherein the interior walls of the heat pipe assemblies are configured to be located directly against the conductive windings such that heat from the conductive windings vaporizes the working fluids in the porous wick linings of the interior walls of the heat pipe assemblies, and the working fluid condenses at or within the porous wick linings of the outer walls of the heat pipe assemblies to cool the conductive windings. 
Claims 14-20 are allowable for their dependency on claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834